*982Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Earl Boyd Trump appeals the district court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Trump v. Montgomery Cnty. Sheriff, No. 7:10-cv-00142-GEC-MFU, 2010 WL 1278596 (W.D.Va. Mar. 31, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.